Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-20-00095-CV

                                            Celestino MACIAS,
                                                 Appellant

                                                       v.

                                          Remedios BAUTISTA,
                                                Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CI07970
                              Honorable Aaron Haas, Judge Presiding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 26, 2020

VACATED AND REMANDED

           Appellant Celestino Macias and appellee Remedios Bautista filed a joint motion to dismiss

the appeal by agreement. We grant the motion. In accordance with the motion, we set aside the

trial court’s judgment without regard to the merits and remand the case to the trial court with

instructions to vacate the trial court’s November 14, 2019 Default Final Decree of Divorce. See




1
 The Honorable Cathleen Stryker is the presiding judge of the 224th Judicial District Court, Bexar County, Texas.
However, the Honorable Aaron Hass, sitting by assignment, signed the order that is the subject of this appeal.
                                                                                                       04-20-00095-CV


TEX. R. APP. P. 42.1(a)(2)(B). 2 Costs of the appeal are taxed against the party who incurred them.

See id. R. 42.1(d).

                                                            PER CURIAM




2
 The parties also request that this court dismiss this appeal; however, the appeal is disposed of by this court’s opinion
and judgment vacating the trial court’s judgment and remanding the cause to the trial court. See Priority Towing, Inc.
v. State, No. 04-16-00359-CV, 2017 WL 361755, at *1 (Tex. App.—San Antonio Jan. 25, 2017, no pet.) (per curiam)
(mem. op.).


                                                          -2-